Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 20, the phrases “the solid tablet” and “the tablet” lack proper antecedent basis.  These phrases should be replaced with --the at least one solid tablet--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-15, and 17-21 is/are rejected under 35 U.S.C. 103 as obvious over Kumar et al. (2011/0075954; hereinafter Kumar) in view of Alvater et al. (2006/0023976; hereinafter Alvater) and/or Ackermann et al. (8,333,510; hereinafter Ackermann).  
As to claim 1, Kumar discloses a flexible package/sachet (20) in the embodiment of Fig. 4 comprising two layers of flexible material (22, 26) defining a cavity (32) between the two layers of flexible material and joined together (30, 34, 36, 38, 40) around the cavity, an outlet tunnel (42, 44; see Fig. 4 below) between the two layers of flexible material along which a product (33; [0032]) can be moved in an outward direction from the cavity, and the outlet tunnel having an inlet opening (as indicated by “X” in Fig. 4 below which is similar to an inlet opening 51 as shown in Fig. 4 of the instant patent application) from the cavity into the outer tunnel and an outlet opening (42, 44) from the outlet tunnel from which the product can be dispensed from the outlet opening.  Kumar further discloses the outlet tunnel including sequential sections in the outward direction aligned at a non-180º angle to each other and the non-180º angle between the sequential sections of the outlet tunnel is between 120º and 150º (Fig. 4 shows the first section and the second section as claimed), and the cavity contains at least one solid tablet (33, [0032] & [0052]) having a shape and dimensions such that the at least one tablet can be urged into the inlet opening, along the outlet tunnel, and out through the outlet opening.  The sequential sections of the outlet tunnel comprise sequential straight sections (the first section and the second section) each in communication with each other via an elbow bend (the connection between the first section and the second section) between the first section and the second section.  Kumar further discloses a tearing means (47) which enables consumers to open the outlet opening.  However, Kumar fails to disclose the sachet is child-resistant.  Alvater teaches a child-resistant pouch/sachet (50) for tablet products [0008] comprising two layers of flexible material (100, 200) defining a cavity between the two layers for holding at least one tablet and a tear promoting surface condition (600) with a fold-over line (700) formed the child-resistant pouch/sachet [0085] to prevent a child from opening the pouch/sachet and must be easily be opened by an adult user [0009].  Ackermann teaches a child-resistant pouch/sachet (1) for containing pharmaceutical products such as an individual single dosage (column 1, lines 5-14) comprising two layers of flexible material (2, 3) defining a cavity (4) and a tear promoting means such as a slit (50; 51; 52; column 4, lines 30-43) formed in such a way that makes the pouch/sachet is child resistant (column 5, lines 9-19).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Alvater and/or Ackermann to modify the sachet of Kumar so the sachet is constructed with the tearing means to be formed in such a way that must be resistant to be opened by a child to define the sachet is child-resistant to prevent a child from opening the sachet. 
As to claim 2, to the extent that Kumar fails to disclose the cross sectional shape and dimensions of the outlet tunnel as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the sachet of Kumar as modified so the sachet is constructed with the cross sectional shape and dimensions of the outlet tunnel to be similar to the cross sectional shape and dimensions of the at least one tablet cut across the direction in which it is to travel along the outlet tunnel to facilitate dispensing the at least one tablet.
As to claim 5, Kumar discloses a flexible package/sachet (20) in the embodiment of Fig. 4 comprising two layers of flexible material (22, 26) defining a cavity (32) between the two layers of flexible material and joined together (30, 34, 36, 38, 40) around the cavity, an outlet tunnel (42, 44; see Fig. 4 below) between the two layers of flexible material along which a product (33; [0032]) can be moved in an outward direction from the cavity, and the outlet tunnel having an inlet opening (as indicated by “X” in Fig. 4 below which is similar to an inlet opening 51 as shown in Fig. 4 of the instant patent application) from the cavity into the outer tunnel and an outlet opening (42, 44) from the outlet tunnel from which the product can be dispensed from the outlet opening.  The outlet tunnel including two sequential sections being a first section extending outwardly from the inlet opening, and a second section extending in the outward direction from the first section to the outlet opening, and the respective first and second sections meet at an obtuse angle (the connection between the first section and the second section) between 120º and 150º to each other (Fig. 4 shows the angle as claimed).  Kumar further discloses the cavity contains at least one solid tablet (33, [0032] & [0052]) having a shape and dimensions such that the tablet can be urged to travel around the angle between the first and second sections of the outlet tunnel and out through the outlet opening.  Kumar further discloses a tearing means (47) which enables consumers to open the outlet opening.  However, Kumar fails to disclose the sachet is child-resistant.  Alvater teaches a child-resistant pouch/sachet (50) for tablet products [0008] comprising two layers of flexible material (100, 200) defining a cavity between the two layers for holding at least one tablet and a tear promoting surface condition (600) with a fold-over line (700) formed the child-resistant pouch/sachet [0085] to prevent a child from opening the pouch/sachet and must be easily be opened by an adult user [0009].  Ackermann teaches a child-resistant pouch/sachet (1) for containing pharmaceutical products such as an individual single dosage (column 1, lines 5-14) comprising two layers of flexible material (2, 3) defining a cavity (4) and a tear promoting means such as a slit (50; 51; 52; column 4, lines 30-43) formed in such a way that makes the pouch/sachet is child resistant (column 5, lines 9-19).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Alvater and/or Ackermann to modify the sachet of Kumar so the sachet is constructed with the tearing means to be formed in such a way that must be resistant to be opened by a child to define the sachet is child-resistant to prevent a child from opening the sachet. 
As to claim 8, Kumar discloses the sachet being of a generally rectangular shape with the cavity of a rectangular shape.
As to claim 9, Kumar discloses the outlet tunnel is formed as a region between the two layers which is not joined together.
As to claim 10, Kumar discloses the inlet opening of the outlet tunnel is located adjacent to a corner of the cavity.
As to claims 11 and 12, Kumar discloses at least part of the outlet tunnel tapers in the outward direction from the inlet opening and becoming narrower toward the outlet opening (Fig. 4).
As to claim 13, Kumar discloses the second section of the outlet tunnel extending in the outward direction from the first section is parallel sided (58).
As to claim 14, to the extent that Kumar fails to show the outlet tunnel following a sinuous, serpentine or zig-zag shape, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sachet of Kumar as modified so the sachet is constructed with the outlet tunnel following a sinuous, serpentine or zig-zag shape as claimed instead of the shapes as disclosed by Kumar because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
As to claims 15 and 17, see Fig. 4 of Kumar above.  Kumar discloses an elbow bend disposed between the first section and the second section of the outlet tunnel.
As to claim 18, Kumar discloses the sequential sections of the outlet tunnel are of approximately the same length (see Fig. 4 below).
As to claim 19, Kumar discloses the sachet is generally rectangular, the cavity is generally rectangular, the inlet opening of the outlet tunnel occupies or is adjacent to a corner of the cavity, the outlet tunnel comprises the first section and the second section extending parallel to the edge (58).  To the extent that Kumar fails to disclose the first section extending diagonally from the cavity at an angle between 30-60º to alignment of an edge of the rectangular shaped cavity, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sachet of Kumar as modified so the sachet is constructed with the first section of the outlet tunnel extending diagonally from the cavity at an angle between 30-60º to alignment of an edge of the rectangular shaped cavity because the selection of the specific angle for the first section such as the angle as claimed or as discloses by Kumar would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 20, Kumar discloses the cavity contains the at least one solid tablet of dimensions such that the at least one solid tablet is capable to be urged out of the sachet via the outlet tunnel by means of squeezing pressure applied to the at least one solid tablet through the flexible layers of the sachet.
As to claim 21, Kumar discloses a process of forming the child-resistant sachet (20) as modified above comprises all the limitations as claimed.

    PNG
    media_image1.png
    450
    545
    media_image1.png
    Greyscale

	
Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736